Frazer, J.
This cause is attempted to ‘be submitted without any compliance whatever with the tenth rule of this court, requiring an abstract of the record. A fulfillment of the requirements of that rule is so necessary to a *94prompt and correct disposition of the business of this court, and is so well commended by our experience under it, as well as by its existence and enforcement in other appellate courts, that we must insist upon its observance; especially where, as in this case, no important question is involved, and the case would, at any rate, probably be affirmed.
II. Eeffren, for appellant,
D. JE. Williamson, Attorney General, for the State.
The judgment is affirmed with costs.